Per Curiam. Petitioner, Sherman Noble, by his attorney, Gail Anderson, has filed a motion for belated appeal. The attorney has acknowledged that it was her responsibility to give a timely notice of appeal.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979)(per curiam). Accordingly, we grant the motion and direct that a copy of this opinion be forwarded to the Committee on Professional Conduct.